Citation Nr: 1542260	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  12-29 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lung condition, to include as due to asbestos exposure.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for lumbar spine degenerative joint disease.


REPRESENTATION

Appellant represented by:	Kenneth L. Lavan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1989 to September 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from October 2010 and July 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.

The issues of entitlement to service connection for lumbar spine degenerative joint disease and bilateral hearing loss being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a currently diagnosed respiratory condition, to include asbestosis.


CONCLUSION OF LAW

The criteria for service connection for a lung condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran reported he first started feeling a tightness in his chest and trouble breathing four to five years ago.  The Veteran testified at his Board hearing that he had an x-ray conducted at the VA and was told it showed a spot that may have been caused by asbestos exposure.  The Veteran reported he still has problems but has not been given a diagnosis.

A review of the Veteran's VA treatment records shows that in August 2010 the Veteran requested a chest x-ray after seeing a commercial about asbestos exposure.  He reported he worked with pipes and metals in the Navy in an environment with debris in the air, although he reported he always used a mask.  He denied dyspnea or cough and the medical provider noted he was asymptomatic at the examination.  The record reflects that a chest x-ray taken at that time was normal.  Further, a December 2010 computerized tomography (CT) scan showed that the Veteran's lungs were clear.

VA treatment records further show that in February 2011 the Veteran reported dyspnea on exertion.  He underwent a pulmonary function test in April 2011.  A May 2011 VA treatment note relates that the Veteran reported he did not wear a mask while working in the Navy.  He complained of dyspnea on exertion and occasional pleuritic chest pain with deep inspiration.  A note states that the Veteran's restrictive pattern of lung disease per pulmonary function testing is likely secondary to asbestos exposure in the shipyard.

The Veteran underwent a VA examination in July 2011.  The examiner diagnosed dyspnea of unknown origin and found there was no objective evidence of asbestosis.  The examiner noted that the Veteran had undergone a pulmonary evaluation and studies were "without lung parenchymal or CT abnormalities in the chest."

A November 2011 VA treatment note reflects that the Veteran reported he became tired after playing basketball for 30 minutes and has had a dry cough for approximately a year.  The medical provider stated that the Veteran's exercise pulmonary function test showing minimally decreased breathing reserve was suggestive of obesity and deconditioning.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In this case, the evidence does not show that the Veteran has a current diagnosis related to his reported dyspnea.  The Veteran has testified he has never been given a diagnosis, and medical treatment records of evidence do not show a diagnosis.  Specifically, although the Veteran has stated that he recalled an x-ray showing a spot on his lungs, the medical records reflect only normal imaging of his lungs.  Although there is a note of a restrictive pattern on pulmonary function testing, which in one treatment note was suggested to be secondary to asbestos exposure, the evidence does not show that the Veteran has been diagnosed with an asbestos-related condition.  After reviewing the Veteran's records, the VA examiner specifically opined that the evidence does not show asbestosis.  The Board gives significant weight to the opinion of the VA examiner, who had access to all of the Veteran's VA treatment records, including imaging and testing.

The VA examiner concluded that the Veteran has dyspnea of unknown origin.  A November 2011 treatment note suggests that the Veteran's minimally decreased breathing reserve suggests obesity and deconditioning.  To the extent that the Veteran himself has opined that he has asbestosis or another lung condition, the Board finds that as a lay person he is not competent to offer such a diagnosis as it is a complicated question requiring knowledge of the respiratory system and medical imaging to diagnosis.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

The Board finds that a preponderance of the evidence is against finding that the Veteran has a current respiratory condition for which service connection could be granted.  While the Board must deny the claim, the Veteran is reminded that should the condition ever result in disability, he is free to contact VA and petition to reopen his claim for disability compensation benefits.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in December 2010, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in July 2011.  The examiner, a medical professional, reviewed the Veteran's treatment records, obtained an accurate history, and listened to the Veteran's assertions.  The Board finds the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).



ORDER

Entitlement to service connection for a lung condition is denied.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the issues of service connection for lumbar spine degenerative joint disease and bilateral hearing loss so that the Veteran is afforded every possible consideration.  

Back

The Veteran contends his current back condition is related to his service.  He was afforded a VA examination in July 2010 at which he was diagnosed with mild degenerative joint disease of the lumbar spine.  However, the Board finds that the VA examiner's etiology opinion is inadequate and an additional opinion must be obtained.

At his July 2015 Board hearing the Veteran testified that his back problems started in service where one of his jobs was to carry damage control equipment.  The Veteran testified that early in his service he fell down a ladder and hit the ground.  He reported he went to sick call and was given pain medication and put on desk duty.  He testified that his back pain continued after service.

The Veteran's service treatment records show a diagnosis of minimal back muscle sprain in July 1990 after the Veteran reported having low back pain for three days after lifting heavy equipment.

However, the July 2010 VA examiner opined only that the Veteran's current condition is not the same or as a result of pain in the mid back shown during active duty as that pain was associated with a viral syndrome.  The examiner did not discuss the July 1990 muscle sprain the Veteran has testified to and is noted in his service treatment records.

Therefore, the Board finds that a new VA opinion as to the etiology of the Veteran's current back disability that addresses that incident is needed.

Hearing Loss

In denying the Veteran's claim the RO stated that the Veteran failed to report for VA audiological examinations scheduled in September 2010 and June 2012.

However, the Veteran testified that the first notice he got of a VA audiological examination being scheduled was a phone call a couple days prior to the appointment.  He stated that he called the provided number to reschedule the appointment but was never scheduled for another appointment.  He indicated that he would attend a VA audiological examination if another was scheduled.

The Board finds that the Veteran should be scheduled for another VA audiological examination.  He is reminded that he has a duty to cooperate with the VA in scheduling and attending the appointment.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum VA opinion from the July 2010 VA examiner, or if not available, another suitably qualified examiner, as to the etiology of the Veteran's current back condition.  The examiner should discuss the Veteran's lay testimony and July 1990 muscle sprain noted in the Veteran's service treatment records in opining as to whether it is at least as likely as not that the Veteran's current back condition is related to his service.

2. Arrange for the Veteran to undergo a VA audiological examination to assess whether he has a current hearing loss disability, and if so, obtain an opinion as to whether it is at least as likely as not that his current hearing loss disability is related to his service.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


